Citation Nr: 1802945	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  13-26 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and dysthymia.

2. Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.

3. Entitlement to service connection for a heart disorder, to include as secondary to an acquired psychiatric disorder.

4. Entitlement to service connection for residuals of a stroke, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION


The Veteran served on active duty with the United Army from October 1974 to December 1974.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, D.C. in September 2015. A transcript of the hearing is associated with the Veteran's claims file. 

The issues were remanded by the Board in December 2015 for further development.

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file as well as the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Entitlement to service connection for an acquired psychiatric disorder

As noted above, this claim was remanded by the Board in December 2015. Specifically, the Board found an August 2013 VA medical opinion to be inadequate. The claim was remanded for another medical opinion. A VA medical opinion was obtained in October 2016. The examination report reflects the Veteran with Unspecified Anxiety Disorder. The examiner opined that the Veteran's current anxiety disorder is less likely as not incurred in or caused by his military service. In providing the medical opinion, the examiner noted the Veteran with a history of childhood abuse and behavioral dysfunction, for which the examiner attributed to the Veteran's anxiety and poor coping skills. The examiner further opined that the Veteran's anxiety was not aggravated beyond normal progression due to his service.

Generally, for veterans, there is a presumption of sound condition when examined, accepted and enrolled for service unless a defect is "noted" on the entrance examination; and a presumption of aggravation of a preexisting condition if the preexisting condition worsens in severity during service. Clear and unmistakable evidence is required to rebut the presumption of soundness and aggravation, to include a specific finding that the increase is due to the natural progress of the disease. 38 U.S.C. § 1111, 1153 (West 2014); 38 C.F.R. § 3.304 (b), 3.306 (2017).

The Board finds the October 2016 to be inadequate. The October 2016 examiner's medical rationale implies that the Veteran's anxiety disorder pre-existed his military service. Upon examination for entrance, the Veteran was not noted with a psychiatric condition. However, the Veteran's service treatment records (STRs) reflect that approximately one month into active service, the Veteran was recommended for separation from the military on psychiatric grounds. (See November 1974 Mental Hygiene Consultation Service Statement). The Mental Hygiene Consultation Service Statement referenced the Veteran with a past history of adjustment reaction to adolescence, very poor ego identification, hysterical traits, and poor coping mechanisms for military stress. 
The Board finds that a supplemental opinion is needed as to whether it is at least as likely as not that the Veteran's current psychiatric condition clearly and unmistakably pre-existed his military service; and if so, whether clear and unmistakable (obvious, manifest, and undebatable) evidence establishes that the pre-existing psychiatric disorder did not undergo a worsening in service to a permanent degree beyond the natural progression of the disability.

Entitlement to service connection for hypertension, a heart disorder, and residuals of a stroke, to include as secondary to an acquired psychiatric disorder.

In regard to the Veteran's remaining claims for entitlement to service connection, the Board finds that a remand is necessary.

The claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to his remaining issues for service connection. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159 (c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below.

The claims folder reflects that the Veteran has been treated for various conditions to include, hypertension, coronary heart disease, and a history of stroke. Furthermore, the Veteran contends that his claimed conditions may be associated with an event, injury, or disease during his active military service, to include secondary to his acquired psychiatric condition.

In this case, without adequate medical examinations and medical opinions in regard to the Veteran's claimed conditions, the Board finds the current evidence to be insufficient to decide the claims. Therefore, VA medical examinations and medical opinions are required by VA's duty to assist the Veteran in developing evidence to substantiate his claims to service connection.

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his claimed disabilities, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. Obtain a supplemental VA psychiatric opinion. The complete claims folder, including a copy of this remand, must be reviewed in conjunction with the opinion, and the examiner must state that such was accomplished. The examiner is requested to provide the following opinions:

a.) Whether there is clear and unmistakable evidence (obvious, manifest, or undebatable) to show that the Veteran's psychiatric disorder pre-existed service; and if so,

b.) whether clear and unmistakable evidence establishes that the pre-existing disorder did not undergo a worsening in service to a permanent degree beyond which would be due to a natural progression of the disability.

In providing the opinion, the examiner must provide a full and complete rationale explaining the reasoning for all opinions given. If the examiner is unable to provide the opinion requested, then he or she must state so and provide an explanation as to why an opinion cannot be given.

3. Schedule the Veteran for a VA medical examination with the appropriate physician in regard to entitlement to service connection for the remaining issues on appeal.

The physician is requested to furnish the following opinions:

a.) Whether it is at least as likely as not (50 percent or greater) that the Veteran has hypertension related to, or aggravated by, his military service;

b.) Whether it is at least as likely as not that the Veteran has hypertension caused or aggravated by an acquired psychiatric condition; 

c.) Whether it is at least as likely as not that the Veteran has a heart condition related to, or aggravated by, his military service;

d.) Whether it is at least as likely as not that the Veteran has a heart condition caused or aggravated by an acquired psychiatric condition;

e.) Whether it is at least as likely as not that the Veteran has residuals of a stroke related to, or aggravated by, his military service; and

f.) Whether it is at least as likely as not that the Veteran has residuals of a stroke caused or aggravated by an acquired psychiatric condition.

In providing the opinion, the examiner must provide a full and complete rationale explaining the reasoning for all opinions given. If the examiner is unable to provide the opinion requested, then he or she must state so and provide an explanation as to why an opinion cannot be given.

4.) After completion of the above requested development, and any other development deemed necessary, readjudicate the claims on appeal. If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case, and afford them the opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




